Citation Nr: 0801815	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from August 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") dated in August 
2007, vacating that part of a March 2007 Board decision 
denying service connection for an acquired psychiatric 
disorder and remanding the case for additional development.  
The issue initially arose from a rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO) dated in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to a Joint Motion for Remand (JMR), the Court, in 
its August 2007 order, found additional efforts were required 
to ensure that the veteran was properly informed as to the 
information necessary to substantiate his claim for service 
connection.  In its March 2007 decision, the Board found the 
veteran presented new and material evidence to reopen the 
claim for an acquired psychiatric disorder and denied it on 
the merits.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in May 2003.  
The veteran was provided information with regard to the 
submission of new and material evidence to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The parties observed in the JMR that the Board, in its 
analysis of VCAA compliance, failed to clarify the nature of 
the notice provided to appellant when it found that the VCAA 
notice was sufficient.  Specifically, the parties questioned 
the Board's analysis of whether the veteran was informed of 
information necessary to substantiate his claim for service 
connection, rather than just provided notice with regard to 
new and material evidence.  In light of this consideration, 
the Board finds that the case must be remanded for additional 
notice to the veteran.

Further, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements applied to all 
elements of a claim.  It was also noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Such notice was not provided.  

Thus, it appears that this case must be remanded for proper 
notice to the veteran under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes all relevant notice provisions 
and an explanation as to the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



